Case: 14-60472       Document: 00513202801         Page: 1     Date Filed: 09/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60472
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 22, 2015
SINGH SWARAN,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 351 893


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       The Immigration and Naturalization Service charged petitioner, a native
and citizen of India, with being subject to removal as an alien present in the
United     States    without      a   valid    entry    document       under        8      U.S.C.
§ 1182(a)(7)(A)(i)(I), and commenced removal proceedings. Petitioner conceded
he was removable and applied for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60472    Document: 00513202801     Page: 2   Date Filed: 09/22/2015


                                 No. 14-60472

      Border Patrol Agents apprehended petitioner in 2008, shortly after he
entered the United States illegally, and about three years after his marriage
in India to a woman of the Jatt Sikh caste—a higher caste than petitioner’s
Ramdasia Sikh caste—without her father’s consent.         Petitioner maintains
inclusion in his caste subjected him and his family to persecution in India, and
forms the basis of his asylum claims.
      Although the immigration judge (IJ) determined petitioner was credible,
the IJ concluded he was not entitled to asylum relief or withholding of removal
or CAT protection. The IJ concluded that, although petitioner’s Ramdasia Sikh
caste constituted a particular social group, he failed to demonstrate he was
persecuted based on his group membership, he was persecuted at all, or he had
a well-founded fear of future persecution.
      In dismissing petitioner’s claims on appeal, the Board of Immigration
Appeals (BIA) agreed with the IJ that petitioner had not established his
membership in the Ramdasia Sikh caste was one central reason for his alleged
persecution. See 8 U.S.C. § 1158(b)(1)(B)(i); Shaikh v. Holder, 588 F.3d 861,
864 (5th Cir. 2009). The BIA also noted petitioner had abandoned his CAT
claim.
      In seeking review of the BIA’s decision, petitioner has abandoned his
claim for withholding of removal. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003). Accordingly, at issue are only his claims supporting asylum.
      Despite petitioner’s suggestion we review the issue de novo, the
determination that an alien is not eligible for asylum is reviewed under the
substantial-evidence standard. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005). Under this standard, the BIA’s conclusion must be substantially
reasonable and based on evidence presented, and relief is only appropriate
where the evidence is “so compelling that no reasonable factfinder could fail to



                                        2
    Case: 14-60472        Document: 00513202801   Page: 3   Date Filed: 09/22/2015


                                   No. 14-60472

find the requisite fear of persecution”. Ontunez-Tursios v. Ashcroft, 303 F.3d
341, 350–51 (5th Cir. 2002) (citation omitted). The underlying decision of the
IJ is reviewed only if it influenced the BIA’s decision. Gomez-Palacios v.
Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      Substantial evidence supports the BIA’s conclusion that petitioner’s
failure to ask for permission to marry was the motivation for his father-in-law’s
threats and beating of petitioner. His father-in-law personally told him he was
displeased because he had not asked for permission to marry his daughter.
Relatives of the bride were absent from the wedding because petitioner did not
have her father’s approval of the marriage.        That there is also evidence
suggesting caste-based vindictiveness does not compel a conclusion contrary to
the BIA’s. See Shaikh, 588 F.3d at 864. In short, petitioner has not met the
difficult requirement that he set forth evidence “so compelling that no
reasonable factfinder could fail to find” his membership in the Ramdasia Sikh
caste was one central reason for his father-in-law’s actions and threats.
Ontunez-Tursios, 303 F.3d at 351; see § 1158(b)(1)(B)(i).
      Because the petition is denied for the foregoing reasons, we need not
consider petitioner’s other bases for maintaining asylum relief is proper. See
Mwembie v. Gonzales, 443 F.3d 405, 414 (5th Cir. 2006); Chun v. INS, 40 F.3d
76, 79 (5th Cir. 1994).
      DENIED.




                                         3